Citation Nr: 1202867	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than September 28, 2007, for the grant of service connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from April 1967 to January 1970 and from January 1976 to December 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision by the RO which granted service connection for PTSD and assigned a 50 percent evaluation, effective from September 28, 2007.  A videoconference hearing before the undersigned was held in June 2011.  


FINDINGS OF FACT

1.  The Veteran did not appeal a February 2003 rating decision which denied service connection for PTSD, and that rating decision is final.  

2.  A request to reopen the claim of service connection for PTSD was received on October 17, 2006.  

3.  By rating action in November 2008, the RO assigned an effective date of September 28, 2007, for the grant of service connection for PTSD.  

4.  The earliest effective date for the grant of service connection for PTSD is October 17, 2006, the date of receipt of a request to reopen the claim.  


CONCLUSIONS OF LAW

1.  The February 2003 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(d) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011).  

2.  The criteria for an earlier effective date of October 17, 2006, for the grant of service connection for PTSD are met.  38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5108, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p)(r), 3.104, 3.151(a), 3.156, 3.159, 3.400(q)(r) (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, this appeal arose from the downstream issue of the effective date assigned following the award of service connection.  Since the Veteran's claim had been for service connection, the notice he received was directed toward that issue.  As that has been granted, no further notice under the above mentioned law and regulations is necessary.  It is observed the Veteran was provided a statement of the case concerning the effective date issue, and this document included the criteria used to establish effective dates.  Likewise,  the Veteran perfected his appeal thereafter, and he provided testimony in a hearing conducted by the undersigned.  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA medical records have been obtained and associated with the claims file.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of the issue addressed in this decision.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Accordingly, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the fact found, but shall not be earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2011).  

The date of receipt of a claim is the date on which a claim, information, or evidence is received by the VA.  38 C.F.R. § 3.1(r) (2011).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. §§ 3.1(p), 3.155 (2011).  

Additionally, VA Regulations provide that a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected within one year of the date that notice of the determination is mailed to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011).  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an award of disability compensation based on new and material evidence received after final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii) (2011).  

PTSD

The Veteran contends that he was first diagnosed with PTSD by VA in 2002 and believes that the effective date for the grant of service connection should be from the date of diagnosis.  At the hearing in June 2011, the Veteran testified that after the RO denied his claim (request to reopen) in 2002, he submitted additional pictures and statements concerning his service in Vietnam and that he continued to pursue an appeal.  (T p. 10-11).  

Historically, service connection for a nervous disorder was denied by the RO in February and March 1975 letters.  A notice of disagreement was received in May 1975, and a statement of the case was promulgated at that time.  However, no further correspondence or evidence was received from the Veteran or his representative until 1989, when the Veteran submitted a claim of service connection for various other unrelated disabilities.  Accordingly, the 1975 decision is final.  

In August 2002, the Veteran submitted a claim of service connection for an acquired psychiatric disorder, including PTSD, depression, anxiety and nerves.  The Veteran was given appropriate notice of information and evidence needed to substantiate his claim by letter dated in August 2002.  He was also requested to provide VA with information concerning the stressors that he believed caused his PTSD so that VA could undertake appropriate stressor development.  In a subsequent letter dated in September 2002, the Veteran was advised that his claim for a nervous disorder had been denied previously in 1975 and was final, and that new and material evidence was needed to reopen the claim for a nervous disorder.  

By rating action in February 2003, the RO denied service connection for an acquired psychiatric disorder, including anxiety, depression and PTSD on the basis that there was no evidence of an acquired psychiatric disorder in service or until many years thereafter.  The Veteran was also informed that his service records did not show any awards or citations denoting combat action or that he was exposed to any life threatening situations in service.  He was also notified that his VA treatment records, while showing a diagnosis of PTSD, did not include any detailed information of a verifiable stressor and that he had failed to respond to VA's request for stressor information.  Therefore, there was no information which would allow VA to undertake any meaningful stressor development.  The Veteran and his representative were notified of this decision and of his appellate rights in a letter dated in February 2003.  The Veteran did not appeal.  Thus, that decision became final.  

The evidentiary record showed that the Veteran submitted claims for unrelated disabilities in January and July 2006.  However, he made no mention of any psychiatric problems, nor did he indicate any desire to pursue a claim for PTSD or any other psychiatric disorder.  In connection with these, VA treatment records were obtained and although they showed diagnoses of PTSD, they contained no more information that would allow research into stressors.  

A request to reopen the claim for PTSD was received from the Veteran on October 17, 2006.  The Veteran was notified by letter dated in November 2006, that his claim for PTSD had been denied previously and was final, and that new and material evidence was needed to reopen the claim.  No additional information was received from the Veteran, and the RO declined to reopen the claim by rating action in March 2007.  In a letter received on September 28, 2007, the Veteran requested a VA psychiatric examination for his PTSD and advised the RO that he was last treated by VA in September 2007.  In December 2007, the Veteran submitted additional information, including pictures and a stressor statement concerning the traumatic events he experienced in Vietnam.  Following VA examination and confirmation of his stressors by the JSRRC Team, the RO granted service connection for PTSD by rating action in November 2008, and assigned an effective date of September 28, 2007.  

As previously indicated, the effective date of an award in a claim to reopen, is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.   

Although the Veteran contends that he psychiatric problems for many years dating back to service, the date of filing of a claim is controlling in determinations as to effective dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997)).  In Lalonde, the United States Court of Appeals for Veterans Claims (hereinafter, "the Court") stated that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating potential entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Id.  Further, medical reports are accepted as an informal claim only where service connection has already been allowed, or where it has been denied only because the claimed disability was noncompensable in degree.  That is not the situation in this case.  See 38 C.F.R. §§ 3.155, 3.157 (2011); Brannon v. West, 12 Vet. App. 32, 35 (1998).  

In the present case, the Veteran's original claim of service connection for PTSD was denied by the RO in February 2003, based on the absence of any evidence that he participated in combat action or was exposed to a stressor incident in service.  Contrary to his testimony, the evidence of record does not show that the Veteran submitted any additional evidence or provide VA with a stressor statement within one year of the February 2003 rating decision, nor did he offer any argument or express disagreement with that rating decision.  Thus, that decision became final in February 2004, one year after notice was sent to the Veteran and his representative.  

The Veteran requested to reopen his claim for PTSD in October 2006.  Although he did not initially respond to the RO's request for stressor information, the Veteran subsequently provided VA with relevant and probative stressor information within one year of the March 2007 rating decision that declined to reopen his claim.  As the additional information provided the basis for the eventual grant of service connection by the RO in November 2008, the Board finds that new and material evidence was timely received within the appellate period.  Accordingly, the appropriate effective date for the grant of service connection for PTSD dates to the October 17, 2006 claim.  


ORDER

Entitlement to an effective date of October 17, 2006, for the grant of service connection for PTSD is granted, subject to VA laws and regulations pertaining to the payment of monetary benefits.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


